SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                         Hon. Dana L. Redd v. Vance Bowman (A-71/72/73-13) (073567)

Argued April 28, 2015 -- Decided August 11, 2015

PATTERSON, J., writing for a unanimous Court.

         The issue in this appeal is whether an initiative petition filed under the Optional Municipal Charter Law,
N.J.S.A. 40:69A-1 to -210, known as the Faulkner Act, requiring the City of Camden to create and maintain its own
police force, and enjoining the municipality from replacing its police force with a countywide police force,
unlawfully restricts the municipality’s legislative authority or is preempted by state fiscal statutes.

          Since 1961, the City of Camden has operated under a Mayor-Council form of government under the
Faulkner Act, pursuant to N.J.S.A. 40:69A-32. The City of Camden’s transition from municipal to county police
services followed more than a decade of State oversight of the City’s troubled fiscal affairs in a pilot program
conducted pursuant to the Municipal Rehabilitation and Economic Recovery Act (MRERA), in conjunction with
several statutes governing municipal finance: the Special Municipal Aid Act (SMAA), the Transitional Aid to
Localities program (TAL), and the Local Budget Law (LBL).

         On August 25, 2011, citing the City’s fiscal distress and the need to reduce police-related expenditures, the
City of Camden, the County, and the Department of Community Affairs entered into a Memorandum of
Understanding in which they agreed to a series of steps leading to the formation of a Camden County Police
Department. The countywide police force’s Metro Division would replace the services provided by the municipal
police department. The Camden City Council approved the immediate implementation of the terms of the August
25, 2011, Memorandum of Understanding in a Resolution dated December 27, 2011.

           Defendants, a group of City voters acting as a Committee of Petitioners (Committee), opposed the
regionalization of the City’s police services. On April 11, 2012, the Committee, invoking the Faulkner Act,
submitted an initiative petition for the adoption of a proposed ordinance that would have required the City of
Camden to create and maintain “in continued existence” its own police force, enjoining the City from disbanding its
municipal police force and replacing it with a regionalized or countywide police force. The Committee obtained, on
its petition, the number of voter signatures required by the Faulkner Act. It sought to have its initiated ordinance
certified by the municipal clerk, considered by the City Council, and, if not enacted by the Council, placed on the
ballot for voter approval in the 2012 General Election.

          On May 2, 2012, plaintiffs Mayor Dana L. Redd (Mayor Redd), Camden’s Mayor, and Camden’s Council
President Francisco Moran (Council President Moran) filed a complaint seeking to enjoin the Committee’s Faulkner
Act initiative. Mayor Redd and Council President Moran argued that the proposed initiated ordinance unlawfully
restrained the City’s legislative power and that it was preempted by MRERA, SMAA, TAL, LBL, and the Police
Force Statute, N.J.S.A. 40A:14-118. On June 12, 2012, the trial court issued an opinion and order prohibiting the
municipal clerk from certifying the petition to the Camden City Council, holding that the initiated ordinance would
create an undue restraint on future legislation. The trial court rejected the plaintiffs’ argument that the ordinance
unduly restricted the municipality’s exclusive statutory authority under the Police Force Statute. The court,
however, did not reach the question whether MRERA or state fiscal statutes preempted the Faulkner Act initiative.

          The Committee appealed. While the Committee’s appeal was pending, Camden and the County took the
final steps to regionalize Camden’s police services by formally establishing the Camden County Police Department
and disbanding the Camden Police Department. On May 1, 2013, the Camden Metro Division of the County Police
Department began providing police services to the City of Camden. It continues to provide those services today.

         The Appellate Division reversed the determination of the trial court, holding that the initiated ordinance did


                                                          1
not constitute an improper divestment of the municipal governing body’s legislative power. 433 N.J. Super. 178
(2013). On the question of preemption, the panel concurred with Mayor Redd and Council President Moran that
MRERA and the state fiscal statutes suggested a legislative intent to fully occupy the field of municipal finance in
Camden. The Appellate Division remanded the case to the trial court for further consideration of the issue of
preemption.

         The Supreme Court granted the parties’ petitions and cross-petition for certification. 217 N.J. 293 (2014).

HELD: The Faulkner Act initiated, proposed ordinance does not constitute an unlawful restraint on the future
exercise of the City of Camden’s legislative power and is not preempted by the Municipal Rehabilitation and
Economic Recovery Act or any of the state’s fiscal statutes. However, the ordinance, as drafted, is out of date,
inaccurate, and misleading. The challenge to the police reorganization must start anew with an ordinance that
reflects the facts as they now stand.

1. Mayor Redd and Council President Moran urge the Court to dismiss the appeal as moot on the ground that
Camden has already disbanded its Police Department and has contracted to receive its police services from the
County police force. An issue is “moot when our decision sought in a matter, when rendered, can have no practical
effect on the existing controversy.” Deutsche Bank Nat’l Trust Co. v. Mitchell, 422 N.J. Super. 214, 221-22 (App.
Div. 2011). The issue in this case is justiciable; it can and should be resolved by this Court. The remedy sought by
Mayor Redd and Council President Moran can still be granted or denied. Consequently, the Court declines to
dismiss this appeal as moot. (pp. 15,18)

2. The Court concurs with the Appellate Division that the Committee’s Faulkner Act initiative petition does not
constitute an unlawful restraint on the Council’s future exercise of its legislative power. In the absence of specific
authorization from the Legislature, a governing body cannot “divest its successors of legislative power.” Redd,
supra, 433 N.J. Super. at 188-89. In the Faulkner Act, however, the Legislature has clearly expressed an intent to
effect a limited divestment of one aspect of the governing body’s legislative power. The Legislature determined
that, for a period of three years, an ordinance passed by either initiative or referendum may be amended or repealed
only by voter action. By virtue of this short-term constraint, which would temporarily limit the authority of
Camden’s current and successor legislatures in the event that the Committee’s initiated ordinance were adopted, the
ordinance would not constitute an improper restraint on future legislative authority. (pp. 18-24)

3. In Overlook Terrace Management Corp. v. Rent Control Board of West New York, 71 N.J. 451, 461-462 (1976),
this Court set forth a five-factor test for determining whether a state law preempts a municipal ordinance. In a
preemption analysis, the initial question is “whether the field or subject matter in which the ordinance operates,
including its effects, is the same as that in which the State has acted.” Id. at 461. The preemption standard of
Overlook is consistent with the principles stated in two recent opinions in which this Court rejected challenges to
referendum petitions submitted pursuant to the Faulkner Act, In re Petition for Referendum on Trenton Ordinance
09-02, 201 N.J. 349 (2010), and In re Referendum Petition to Repeal Ordinance 04-75, 192 N.J. 446 (2007). The
Memorandum of Understanding prompting the regionalization of the Camden police force is rooted most directly
and specifically in the Municipal Rehabilitation and Economic Recovery Act (MRERA), which reaffirms Camden’s
status as a Faulkner Act municipality, and by inference, the initiative and referendum procedure at the Act’s core. In
accordance with the standard set forth in Overlook, and in accord with Ordinance 04-75 and Trenton Ordinance 09-
02, the Legislature’s intent is clear -- to preserve the Faulkner Act procedures notwithstanding Camden’s status as a
qualified municipality under MRERA. MRERA does not preempt the power of initiative conferred by the
Legislature in the Faulkner Act. Similarly, nothing in the Special Municipal Aid Act, the Transitional Aid to
Localities program, the Local Budget Law, or the Police Force Statute precludes the voter initiative and referendum
procedures set forth in the Faulkner Act. Accordingly, the Faulkner Act initiated, proposed ordinance at issue here
is not invalid by virtue of preemption. (pp. 24-38)

4. Although the Municipal Rehabilitation and Economic Recovery Act does not preempt the Faulkner Act as
applied here, it clearly expresses the Legislature’s intent that during the “economic recovery term” as defined in
N.J.S.A. 52:27BBB-3 and -6, any duly authorized ordinance -- whether passed by vote of the council or presented to
the voters by initiative -- is subject to the authority granted to the Commissioner of Community Affairs, and to the
Commissioner’s veto authority. If an initiated ordinance is submitted to the voters of Camden following the
Commissioner’s veto, the voters should be informed in an interpretive statement about the Commissioner’s veto and


                                                          2
the reasons therefore, including, if applicable, the law enforcement and fiscal consequences that would follow the
adoption of the ordinance. (pp. 39-43)

5. Although a Faulkner Act initiated petition challenging the Camden police reorganization is not invalid as a
divestment of legislative power or by virtue of preemption, the ordinance at issue in this case may not be submitted
to the voters of Camden. By virtue of the disbanding of Camden’s municipal police force, the creation of the
County Police Department and two years of police services provided to the citizens of Camden by the County
Department’s Metro Division, the ordinance in this appeal is out of date, inaccurate, and misleading. Submission of
the ordinance to the voters, as drafted, would undermine the objectives of the Faulkner Act, which clearly envisions
that an initiated ordinance appear on the ballot in precisely the same form in which it was proposed. Nor can the
ordinance be salvaged by an interpretative statement, which is intended to explain the question to voters, not to
revise it after the fact. Thus, the Committee’s challenge to the police reorganization must start anew with an
ordinance that reflects the facts as they now stand. (pp. 43-47)

          The judgment of the Appellate Division is AFFIRMED IN PART and REVERSED IN PART. The
matter is REMANDED to the trial court for the entry of judgment directing the Camden Municipal Clerk not to
certify the Committee’s ordinance pursuant to N.J.S.A. 40:69A-187.

        CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and SOLOMON; and JUDGE
CUFF (temporarily assigned) join in JUSTICE PATTERSON’s opinion. JUSTICE FERNANDEZ-VINA did
not participate.




                                                         3
                                       SUPREME COURT OF NEW JERSEY
                                     A-71/72/73 September Term 2013
                                                  073567

HONORABLE DANA L. REDD, Camden
City Mayor, and HONORABLE
FRANCISCO MORAN, Camden City
Council President,

    Plaintiffs-Appellants
    and Cross-Respondents,

         v.

VANCE BOWMAN, LARRY GILLIAMS,
EULISIS DELGADO, MARY I. CORTES,
and ROBERT DAVIS, individually and
collectively as the Committee of
Petitioners,

    Defendants-Respondents
    and Cross-Appellants,

         and

LUIS PASTORIZA, Clerk of the City of
Camden, JOSEPH RIPA, Clerk of Camden
County, PHYLLIS PEARL, Camden County
Superintendent of Elections, CAMDEN
COUNTY BOARD OF ELECTIONS, and
CAMDEN CITY COUNCIL,

    Defendants.

         Argued April 28, 2015 – Decided August 11, 2015

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 433 N.J. Super. 178 (App. Div.
         2013).

         John C. Eastlack, Jr., argued the cause for
         appellant and cross-respondent Honorable
         Dana L. Redd, Camden City Mayor (Weir &
         Partners, attorneys; Mr. Eastlack and Wesley
         L. Fenza, on the briefs).

                                 1
         Jay J. Blumberg argued the cause for
         appellant and cross-respondent Honorable
         Francisco Moran, Camden City Council
         President (Blumberg & Wolk, attorneys).

         Anthony Valenti argued the cause for
         respondents and cross-appellants Larry
         Gilliams, Eulisis Delgado, Mary I. Cortes,
         and Robert Davis (McDowell, Posternock,
         Apell & Detrick, attorneys).

         Todd A. Wigder, Deputy Attorney General,
         argued the cause for amicus curiae New
         Jersey Department of Community Affairs (John
         J. Hoffman, Acting Attorney General of New
         Jersey, attorney; Melissa H. Raksa,
         Assistant Attorney General, of counsel).

         Renée W. Steinhagen argued the cause for
         amicus curiae New Jersey Appleseed Public
         Interest Law Center.

    JUSTICE PATTERSON delivered the opinion of the Court.

    This appeal arises from a challenge by initiative to the

City of Camden’s decision to disband its municipal police

department and to contract with Camden County for the delivery

of police services to the City of Camden by a countywide police

department.   The City of Camden’s transition from municipal to

county police services followed more than a decade of State

oversight of the City’s fiscal affairs in a pilot program

conducted pursuant to the Municipal Rehabilitation and Economic

Recovery Act (MRERA), N.J.S.A. 52:27BBB-1 to -79, in conjunction

with several statutes governing municipal finance:    the Special

Municipal Aid Act (SMAA), N.J.S.A. 52:27D-118.24 to -118.31, the


                                 2
Transitional Aid to Localities program (TAL), N.J.S.A. 52:27D-

118.42a, and the Local Budget Law (LBL), N.J.S.A. 40A:4-1 to -

89.   Citing the need to reduce police-related expenditures and

increase police presence in the City of Camden, City officials

entered an agreement with the State and Camden County to replace

the services provided by the municipal police department with

those of the countywide police force’s Metro Division.

      Defendants, a group of City voters acting as a Committee of

Petitioners (Committee), attempted to block the regionalization

of the City’s police services.   The Committee invoked the

Optional Municipal Charter Law, N.J.S.A. 40:69A-1 to -210, known

as the Faulkner Act, which provides for initiative and

referendum in accordance with procedures set forth in the

statute.   The Committee submitted an initiative petition for the

adoption of a proposed ordinance that would have required the

City of Camden to create and maintain its own police force, and

would have enjoined the City from disbanding its municipal

police force and replacing it with a regionalized or countywide

police force.   The Committee obtained, on its petition, the

number of voter signatures required by the Faulkner Act.     It

sought to have its initiated ordinance certified by the

municipal clerk, considered by the City Council, and, if not

enacted by the Council, placed on the ballot for voter approval

in the 2012 General Election.

                                 3
    Plaintiffs Mayor Dana L. Redd (Mayor Redd), Camden’s Mayor,

and Camden’s Council President Francisco Moran (Council

President Moran) filed a complaint seeking to enjoin the

Committee’s Faulkner Act initiative.    Mayor Redd and Council

President Moran argued that the proposed initiated ordinance

unlawfully restrained the City’s legislative power and that it

was preempted by MRERA, SMAA, TAL, LBL, and the Police Force

Statute, N.J.S.A. 40A:14-118.

    The trial court found that the proposed ordinance

constituted an invalid divestment of the City’s legislative

authority.   The Appellate Division reversed the trial court’s

judgment and remanded for a determination whether the state

fiscal statutes preempt the proposed ordinance.    Redd v. Bowman,

433 N.J. Super. 178, 198 (2013), certif. granted, 217 N.J. 293

(2014).   Before the Committee’s appeal was argued in the

Appellate Division, Camden’s municipal police force was

disbanded.   Since May 1, 2013, the Camden County Police

Department, Metro Division, has provided police services to the

City of Camden.

    We granted the parties’ petitions and cross-petition for

certification.    Redd, supra, 217 N.J. 293.   As a threshold

matter, we decline to dismiss this appeal as moot.    Although we

concur with the Appellate Division that the proposed ordinance

does not constitute an improper divestment of the municipal

                                 4
governing body’s legislative power, we disagree with the panel’s

remand of the case for further inquiry into the question of

preemption.   We find no evidence of a legislative intent to

preempt the initiative and referendum procedure set forth in the

Faulkner Act in either the municipal finance or police statutes

cited in this appeal.   Instead, we discern a legislative intent

in some of the statutes to retain the Faulkner Act’s procedures,

including its initiative and referendum provisions.     Thus, the

Committee’s Faulkner Act initiative is not preempted.

    However, we note that one component of MRERA, N.J.S.A.

52:27BBB-23(a)(2), affords to the Commissioner of the Department

of Community Affairs (Department) a veto power over ordinances

passed by the council, subject to override.   We hold that any

initiative and referendum process affecting Camden’s compliance

with MRERA must be harmonized with that veto provision, and as

such, when the voters consider an ordinance that has been vetoed

pursuant to MRERA, they must be informed about the reasons for

the Commissioner’s veto.

    Notwithstanding our holdings that the proposed ordinance

neither effected an unlawful divestment of legislative power nor

was preempted by state statutes, the relief sought by the

Committee in its 2012 petition may not be granted in a manner

consistent with the Faulkner Act.    The Committee’s initiated

ordinance would have prevented Camden officials from disbanding

                                 5
the City of Camden’s municipal police department and

regionalizing its police force in a county department.       Because

the reorganization that the ordinance was intended to forestall

was completed more than two years ago, the ordinance as drafted

is inconsistent with current circumstances.    Accordingly, the

ordinance may no longer be supported by all of the citizens who

backed it with their signatures, and it cannot meaningfully be

evaluated by the voters.    The presence of an out-of-date

ordinance on the ballot would contravene the Faulkner Act’s

objective that voters be presented with a clear, understandable

proposed ordinance that they may accept or reject as they see

fit.

       Accordingly, we affirm in part and reverse in part the

judgment of the Appellate Division and remand to the trial court

for entry of a judgment barring the Camden Municipal Clerk from

certifying the Committee’s petition.    If the Committee seeks to

challenge the Camden police reorganization under the Faulkner

Act, it may do so with a new petition and a revised ordinance

that reflects the current status of Camden’s police services.

                                 I.

                                 A.

       Since 1961, Camden has operated under a Mayor-Council form

of government under the Faulkner Act, pursuant to N.J.S.A.

40:69A-32.   McCartney v. Franco, 82 N.J. Super. 570, 576 (Law

                                  6
Div. 1964), aff’d, 87 N.J. Super. 292 (App. Div. 1965).    In a

Mayor-Council Faulkner Act municipality, subject to certain

exceptions identified in the statute, “administrative or

executive functions assigned by general law to the governing

body [are] exercised by the mayor, and any legislative and

investigative functions assigned by general law to the governing

body are exercised by the council.”   N.J.S.A. 40:69A-32(b).

“Those functions shall be exercised pursuant to the procedures

set forth in this plan of government, unless other procedures

are required by the specific terms of the general law.”    Ibid.

Among those applicable procedures is the initiative provision of

the Faulkner Act, under which “[t]he voters of any municipality

may propose any ordinance and may adopt or reject the same at

the polls.”   N.J.S.A. 40:69A-184.

    In 2002, recognizing that “[t]here exists in certain

municipalities a continuing state of fiscal distress which

endures despite the imposition of a series of measures

authorized pursuant to law,” the Legislature enacted MRERA.     L.

2002, c. 43 (codified at N.J.S.A. 52:27BBB-2(a)).   Pursuant to

MRERA, the State funded projects in Camden under the supervision

of a State Economic Recovery Board and a State-appointed Chief

Operating Officer (COO).   See N.J.S.A. 52:27BBB-6, -7, -36.

    On October 28, 2002, pursuant to MRERA, the State assumed

comprehensive oversight of Camden’s financial, fiscal, and

                                 7
budgetary affairs.    The State’s oversight of Camden’s finances

proceeded in two stages prescribed by MRERA.    During the

“rehabilitation” period, which concluded with the expiration of

the COO’s term on January 18, 2010, the COO’s authority

superseded that of Gwendolyn Faison, the former Mayor, and Mayor

Redd, who was elected in 2009.    See N.J.S.A. 52:27BBB-6, -7.

Thereafter, during the five-year “recovery” period, extended by

statute to ten years in 2014, L. 2014, c. 60, Mayor Redd has

exercised the administrative and executive powers of her office.

See N.J.S.A. 52:27BBB-3.

       In addition to the extraordinary fiscal constraints imposed

by MRERA, Camden has operated subject to the terms of the LBL,

and two statutes governing State aid to municipalities, SMAA and

TAL.   See N.J.S.A. 40A:4-1 to -89 (LBL); N.J.S.A. 52:27D-118.24

to -118.31 (SMAA); N.J.S.A. 52:27D-118.42a (TAL).    As provided

for by SMAA and TAL, Camden has applied for and received State

transitional aid during every fiscal year relevant to this case.1

Pursuant to the terms of MRERA and SMAA, the Department’s




1 The record reveals that State municipal aid funded more than
one-third of Camden’s annual budget during the period relevant
to this case. Camden’s budget for Fiscal Year 2010 was
$185,128,474.34, and the City received $67,000,000 in State
municipal aid; Camden’s budget for Fiscal Year 2011 was
$172,973,295.39, and the City received $69,000,000 in State
municipal aid; Camden’s budget for Fiscal Year 2012 was
$167,232,861.40, and the City received $61,400,000 in State
municipal aid.
                                  8
Division of Local Government Services has required Camden to

enter into a series of Memoranda of Understanding setting forth

the requirements imposed by the State on the City of Camden as a

condition of its receipt of municipal aid.   According to

Camden’s Finance Director, the City’s failure to comply with the

terms of a Memorandum of Understanding would cause the State to

reduce or terminate Camden’s receipt of municipal aid.      See

N.J.S.A. 52:27D-118.29(b) (stating that State aid payments may

be withheld if “municipality fail[s] to implement fiscal

recovery measures”); see also N.J.S.A. 52:27D-118.42a(a).

    As Camden’s municipal government and the State worked to

restore the City to fiscal solvency, the Camden Police

Department was subject to particular scrutiny.   In Fiscal Year

2012, police-related expenditures accounted for approximately

one-third of the City’s total budget expenditures, and during

Fiscal Years 2010, 2011, and 2012, Police Department salaries

and wages comprised almost one-half of the total salaries and

wages paid by Camden to its employees.   On January 18, 2011,

Camden conducted a layoff of 168 officers.   In the wake of the

layoff, the police presence on Camden’s streets was far short of

the 400-officer force recommended by the City’s security

consultant.

    On August 9, 2011, the Camden City Council approved a

resolution authorizing “the proper officers . . . to enter into

                                9
a Memorandum of Understanding with the State Department of

Community Affairs and the County of Camden to prepare a plan for

the creation of the Camden County Police Department.”     On August

25, 2011, Camden, the County, and the Department entered into a

Memorandum of Understanding, in which they agreed to a series of

steps leading to the formation of a Camden County Police

Department.

    The Camden City Council approved the immediate

implementation of the terms of the August 25, 2011, Memorandum

of Understanding in a Resolution dated December 27, 2011.     In

that Resolution, the City Council resolved to “take all steps

necessary to finalize the immediate implementation of the

Memorandum of Understanding in furtherance of the establishment

of the Camden County Police Department.”   The Council recognized

that with the formation of a Camden Metro Division of the

countywide police force, the City would “dissolve the Police

Department of the City of Camden,” and the County would “offer

the opportunity for employment in the Camden Metro Division . .

. to qualified former members of the” municipal police

department.

    The City’s resolution was followed by a corresponding

resolution by the County’s Board of Chosen Freeholders,

introduced January 26, 2012, committing to “the necessary and

appropriate measures to establish the Camden County Police

                               10
Department.”    By early 2012, planning for the regionalization of

Camden’s police services had reached an advanced stage.

                                  B.

    The Committee of Petitioners, consisting of defendants

Vance Bowman, Larry Gilliams, Eulisis Delgado, Mary I. Cortes,

and Robert Davis, opposed the creation of a County Police Force

on the ground that such a force would “simply result in less

experienced officers, who are not familiar with the City of

Camden, policing the [C]ity.”    On April 11, 2012, the Committee

circulated and submitted a petition for the adoption of a

proposed ordinance pursuant to the initiative provision of the

Faulkner Act, N.J.S.A. 40:69A-184.     The proposed ordinance

provided:

            BE IT ORDAINED THAT: Section 87-1 of Chapter
            87 of the Code of the City of Camden, is hereby
            amended to read as follows:

            A.   There shall be created and maintained in
            continued existence, in, for and by the City
            of Camden, its own Police Department which
            shall remain the police department for the
            City of Camden and which shall consist of a
            Police Director, a Chief of Police and members
            and officers as shall be deemed necessary by
            the governing body of the City of Camden which
            shall, from time to time, determine the number
            of persons, including, without limitation,
            temporary   officers   and   members   in   an
            emergency, to be appointed to these positions,
            together with their compensation, all as
            provided for under N.J.S.A. 40A:14-118.

            B.   The City of Camden shall not disband its
            police department pursuant to the creation of

                                  11
            any county wide Police Department established
            by or for the County of Camden and shall not
            participate or join in the creation of any
            such Police Department established by or for
            the County of Camden, nor participate in any
            consolidation of or regionalization of police
            services sought to be created by any
            establishment   of  a   county  wide   police
            department, and shall instead continue to
            maintain its own police department.

     On April 20, 2012, the Camden Municipal Clerk advised the

Committee that he would move the certified petition forward as

an ordinance to be considered at the May 8, 2012, City Council

meeting.2

                                 II.

     Mayor Redd and Council President Moran commenced this

action on May 2, 2012.   In their verified complaint, they sought

a declaration that the Committee’s proposed ordinance was null

and void, and entry of an order (1) enjoining the Council from

considering the ordinance, (2) the County Board of Elections

from placing it on the ballot, and (3) all officials from

enforcing the ordinance.    Mayor Redd and Council President Moran

alleged that the ordinance would act as an illegal restraint on


2 The Camden Municipal Clerk determined that the petition
contained a total of 2354 signatures and that 1379 were
qualified signatures of registered voters in Camden. The
Committee thus satisfied the Faulkner Act’s requirement that a
petition seeking to exercise the power of initiative be “signed
by a number of the legal voters of the municipality equal in
number to at least 15% of the total votes cast in the
municipality at the last election at which members of the
General Assembly were elected.” N.J.S.A. 40:69A-184.
                                 12
the exercise of municipal legislative power delegated to the

Camden City Council by divesting successors of legislative

power, that it violated Camden’s statutory powers under N.J.S.A.

40A:14-118, and that it unduly restricted the fiscal and

budgetary authority for Camden, a power exclusively vested in

the City and State.

    A week later, the trial court entered temporary restraints

enjoining the Camden Municipal Clerk from certifying or

submitting the proposed ordinance to the City Council.     On June

12, 2012, the trial court issued an opinion and order

prohibiting the municipal clerk from certifying the petition to

the Camden City Council.    It held that the initiated ordinance

would create an undue restraint on future legislation.     The

trial court rejected the plaintiffs’ argument that the ordinance

unduly restricted the municipality’s exclusive statutory

authority under the Police Force Statute, N.J.S.A. 40A:14-118.

Citing the potential impact of its decision on a pending,

separate legal challenge to the Camden police reorganization,

the trial court did not reach the question whether MRERA or the

state fiscal statutes preempted the Faulkner Act initiative

pursued by the Committee.    The Committee appealed.   It initially

pursued a motion to accelerate the appeal, which was ultimately

denied by the Appellate Division.



                                 13
       While the Committee’s appeal was pending, Camden and the

County took the final steps to regionalize Camden’s police

services.    Effective January 1, 2013, the County formally

established the Camden County Police Department.     On April 30,

2013, the City of Camden disbanded the Camden Police Department

and permanently laid off the members of that department.      On May

1, 2013, the Camden Metro Division of the County Police

Department began providing police services to the City of

Camden.     It continues to provide those services today.

       The Appellate Division reversed the determination of the

trial court, holding that the initiated ordinance did not

constitute an improper divestment of the municipal governing

body’s legislative power.     Redd, supra, 433 N.J. Super. at 193-

94.    Turning to the question of preemption, the panel concurred

with Mayor Redd and Council President Moran that MRERA and the

state fiscal statutes suggested a legislative intent to fully

occupy the field of municipal finance in Camden.     Id. at 197-98.

It remanded the case to the trial court for further

consideration of the issue of preemption.     Id. at 198.

       We granted the petitions for certification filed by Mayor

Redd and Council President Moran, and the cross-petition for

certification filed by the Committee.     Redd, supra, 217 N.J.
293.    We also granted the motions of the New Jersey Appleseed



                                  14
Public Interest Law Center (New Jersey Appleseed) and the

Department to appear as amici curiae.

                                 III.

    Mayor Redd and Council President Moran urge the Court to

either grant judgment in their favor or dismiss the appeal as

moot.   They note that Camden has already disbanded its Police

Department and has contracted to receive its police services

from the County police force, an action that cannot be undone in

a reasonable manner.     They contend that the Committee should

have proceeded by referendum after the Council passed an

ordinance disbanding the municipal police force, rather than

prospectively challenge Camden’s action under the initiative

procedure of the Faulkner Act.

    Mayor Redd and Council President Moran argue that the trial

court was correct to find that the proposed ordinance would have

constituted an unlawful prior restraint on the legislative power

of the governing body.     They assert that in light of the State’s

comprehensive supervision, regulation, and occupation of the

field with respect to Camden’s finances through MRERA, SMAA, TAL

and LBL, as well as agreements between Camden and the State, the

Committee’s Faulkner Act ordinance is preempted under the five-

part test of Overlook Terrace Management Corp. v. Rent Control

Board of West New York, 71 N.J. 451, 461-62 (1976).     Moran



                                  15
offers the additional argument that the initiated ordinance is

preempted by the Police Force Statute, N.J.S.A. 40A:14-118.

    The Committee argues that the Court should not dismiss the

appeal as moot because the question of mootness was not raised

in the Appellate Division, and the question before the Court is

not moot.     It observes that Camden voluntarily proceeded with

the police reorganization knowing that the Committee’s appeal

was pending.    The Committee contends that, notwithstanding the

events of the past two years, the voters of Camden may vote on

the proposed ordinance because the ordinance sets standards in

general and prospective terms, and is not confusing.

    Further, the Committee urges the Court to decide the

preemption issue, notwithstanding Camden’s police

reorganization, because of the potential for future Faulkner Act

challenges to the decisions of Camden’s governing body.     It

dismisses the argument of Mayor Redd and Council President Moran

that a referendum, rather than an initiative, was the proper

procedure under the Faulkner Act, on the grounds that the

argument was not raised before the trial court and is wrong on

its merits.    The Committee also contends that the trial court

erred when it held that the initiated ordinance would unlawfully

divest the Camden governing body of its legislative power.

Finally, the Committee challenges the Appellate Division’s

remand for consideration of the preemption issue, arguing that

                                  16
the Legislature has not clearly stated an intention to bar

Faulkner Act challenges to actions by the Camden governing body

with respect to municipal finances or police services.

    Amicus curiae New Jersey Appleseed addresses only the issue

of divestment of legislative power.   It argues that the

Appellate Division correctly determined that the trial court

erred with respect to the question of an unlawful restraint on

municipal legislative authority, but that the panel’s reasoning

was incorrect.   It contends that because the Committee’s

initiated petition is an ordinary enactment with only “inertial”

force against future lawmakers, and that nothing in the

ordinance makes it impossible or unusually burdensome for future

City Councils to amend or repeal it, it is a valid application

of the Faulkner Act.

    As amicus curiae, the Department of Community Affairs

supports the position of Mayor Redd and Council President Moran

that the Committee’s proposed ordinance is preempted by MRERA,

SMAA, and TAL.   It asserts that the ordinance expressly

prohibits the regionalization of Camden’s police services, which

is one of several “exceptional measures” mandated by the

Department.   The Department notes that pursuant to a 2010

amendment to MRERA, N.J.S.A. 52:27BBB-23(a)(2), in Camden’s

“recovery” phase, ordinances and resolutions adopted by its



                                17
governing body remained subject to review and veto by the

Commissioner of Community Affairs.

                                IV.

                                A.

    As a threshold matter, we do not concur with the assertion

of Mayor Redd and Council President Moran that this appeal

should be dismissed as moot.   An issue is “moot when our

decision sought in a matter, when rendered, can have no

practical effect on the existing controversy.”     Deutsche Bank

Nat’l Trust Co. v. Mitchell, 422 N.J. Super. 214, 221-22 (App.

Div. 2011) (internal quotation marks omitted); Greenfield v.

N.J. Dep’t of Corr., 382 N.J. Super. 254, 257-58 (App. Div.

2006).   This is not a direct action seeking to enjoin the

dissolution of the municipal department and the creation of the

countywide police force.   The question raised by the parties is

whether the Committee’s proposed initiated ordinance is valid,

and therefore must be presented to the Council pursuant to

N.J.S.A. 40:69A-184.   This is a justiciable issue that can and

should be resolved by this Court.     The remedy sought by Mayor

Redd and Council President Moran can still be granted or denied.

Consequently, we decline to dismiss this appeal as moot.

    We review de novo the legal determinations of the trial

court and Appellate Division as to the interplay between the

Faulkner Act, MRERA, and the relevant State fiscal and police

                                18
force statutes.     In re Petition for Referendum on Trenton

Ordinance 09-02, 201 N.J. 349, 358 (2010) (citing Manalapan

Realty L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).   “Our task in statutory interpretation is to determine

and effectuate the Legislature’s intent.”     Bosland v. Warnock

Dodge, Inc., 197 N.J. 543, 553 (2009) (citations omitted); see

also N.J.S.A. 1:1-1 (instructing that words and phrases be given

their generally accepted meaning “unless inconsistent with the

manifest intent of the legislature or unless another or

different meaning is expressly indicated”).

     Governed by these principles, we consider the Legislature’s

intent when it conferred on the voters the initiative power set

forth in N.J.S.A. 40:69A-184.     That provision was the product of

a 1982 legislative reform intended to “make[] uniform the

initiative and referendum procedures of municipalities operating

under the ‘Walsh Act[,]’ [N.J.S.A. 40:70-1 to 78-27,] and the

‘Faulkner Act.’”3    S. Cnty. & Mun. Gov’t Comm. Statement to S.

763 (Mar. 1, 1982).     The 1982 amendments followed a finding that

“[t]he initiative and referendum provisions of the ‘Walsh Act,’

which date from 1911, are rather vague, often confusing, and use

archaic terms.    Those of the ‘Faulkner Act,’ written in 1950,




3 The Walsh Act was “the first New Jersey municipal charter law
to give voters the power of initiative and referendum.” Tumpson
v. Farina, 218 N.J. 450, 465 (2014) (citation omitted).
                                  19
while more complete and modern, lack certain of the stronger

provisions of the ‘Walsh Act.’”    Ibid.

    As amended, the Faulkner Act’s initiative provision confers

on the voters the right to propose an ordinance, if the petition

includes a sufficient number of signatures.   See N.J.S.A.

40:69A-184.

         The voters of any municipality may propose any
         ordinance and may adopt or reject the same at
         the polls, such power being known as the
         initiative.   Any initiated ordinance may be
         submitted to the municipal council by a
         petition signed by a number of the legal
         voters of the municipality equal in number to
         at least 15% of the total votes cast in the
         municipality at the last election at which
         members of the General Assembly were elected.
         An initiated ordinance may be submitted to the
         municipal council by a number of the legal
         voters of the municipality equal in number to
         at least 10% but less than 15% of the total
         votes cast in the municipality at the last
         election at which members of the General
         Assembly   were   elected,  subject   to   the
         restrictions set forth in [N.J.S.A. 40:69A-
         192].

         [Ibid.]4




4 The corresponding referendum provision gives the voters “the
power to approve or reject at the polls any ordinance submitted
by the council to the voters or any ordinance passed by the
council,” if a referendum petition meeting the statute’s
requirements has been submitted. N.J.S.A. 40:69A-185; see
Tumpson, supra, 218 N.J. at 468-72 (discussing requirements of
Faulkner Act referendum provision); In re Referendum Petition to
Repeal Ordinance 04-75, 192 N.J. 446, 459-62, 464-67 (2007)
(same).
                                  20
    “The ‘salutary purposes’ of both initiative and referendum

include ‘arousing public interest’ and ‘placing in the hands of

the voters . . . direct means of controlling proposed or already

enacted municipal legislation and also of accomplishing the

enactment of legislation which has neither been proposed nor

adopted.’”   City of Ocean City v. Somerville, 403 N.J. Super.
345, 352 (App. Div. 2008) (quoting Maese v. Snowden, 148 N.J.

Super. 7, 11 (App. Div. 1977), superseded on other grounds by

statute as stated in Redd, supra, 433 N.J. Super. at 190-92).

The Faulkner Act’s initiative and referendum procedures

“comprise two useful instruments of plebiscite power.”    Twp. of

Sparta v. Spillane, 125 N.J. Super. 519, 523 (App. Div. 1973),

certif. denied, 64 N.J. 493 (1974).

    The Legislature’s clear expression of intent to grant to

voters in Faulkner Act municipalities broad powers of initiative

provides the setting for our review of the Committee’s challenge

to the Camden police reorganization.

                                B.

    We concur with the Appellate Division that, as applied in

this case, the Committee’s Faulkner Act initiative petition does

not constitute an unlawful restraint on the Council’s future

exercise of its legislative power.    See Redd, supra, 433 N.J.

Super. at 188-94.



                                21
    As the trial court and Appellate Division recognized, in

the absence of specific authorization from the Legislature, a

governing body cannot “‘divest its successors of legislative

power.’”    Redd, supra, 433 N.J. Super. at 188-89 (quoting Ocean

City, supra, 403 N.J. Super. at 359); Maese, supra, 148 N.J.

Super. at 13 (citing 4 McQuillin on Municipal Corporations §

13.03(b) (3d ed. rev. 1968)).      There is an exception to that

general principle, however, when the Legislature specifically

authorizes present legislative bodies to restrict the

legislative powers of their successors.      Ocean City, supra, 403

N.J. Super. at 359; Maese, supra, 148 N.J. Super. at 13.     In the

Faulkner Act, the Legislature has clearly expressed an intent to

effect a limited divestment of one aspect of the governing

body’s legislative power -- its authority to repeal an ordinance

passed by initiative in accordance with N.J.S.A. 40:69A-184.       As

part of its 1982 amendments, the Legislature determined that,

for a period of three years, an ordinance passed by either

initiative or referendum may be amended or repealed only by

voter action.    S. Cnty. & Mun. Gov’t Comm. Statement to S. 763,

supra.     The section provides:

            If a majority of the qualified electors voting
            on the proposed ordinance shall vote in favor
            thereof, such ordinance shall thereupon become
            a valid and binding ordinance of the
            municipality and be published as in the case
            of other ordinances. No such ordinance shall
            be amended or repealed within 3 years

                                   22
          immediately following the date of its adoption
          by the voters, except by a vote of the people.
          The council may, within 3 years immediately
          following the date of adoption of the
          ordinance, submit a proposition for the repeal
          or amendment of that ordinance to the voters
          at any succeeding general election or regular
          municipal election.       If the proposition
          submitted shall receive a majority of the
          votes cast at that election, the ordinance
          shall be repealed or amended accordingly. If
          the provisions of two or more measures approved
          or adopted at the same election conflict then
          the measure receiving the greatest affirmative
          vote shall control.

          [N.J.S.A. 40:69A-196(a); see also L. 2009, c.
          339 (amending N.J.S.A. 40:69A-196 to add
          paragraph (b), but leaving paragraph (a)
          intact).]

     As this Court has observed in applying the referendum

provision of the Faulkner Act, “[i]t is the function of the

Legislature, not the courts, to determine how much direct

democracy through referendum should be conferred on the voters

of a municipality.”   Ordinance 04-75, supra, 192 N.J. at 467.

The same principle governs the initiative in this case.     The

Legislature has authorized the divestment, for a prescribed

period, of one aspect of a succeeding governing body’s

authority, when an ordinance is enacted by initiative in

accordance with N.J.S.A. 40:69A-184.5




5Following the expiration of that period, the governing body may
amend or repeal the initiated ordinance, as it may amend or
repeal any other ordinance, pursuant to the authority granted to
it under N.J.S.A. 40:48-1.
                                23
    By virtue of this short-term constraint created by the

Legislature, which would temporarily limit the authority of

Camden’s current and successor legislatures in the event that

the Committee’s initiated ordinance were adopted, the ordinance

would not constitute an improper restraint on future legislative

authority.     We affirm the Appellate Division’s determination

regarding this issue.

                                  C.

    “[A] court may declare an ordinance invalid if it . . . is

preempted by superior legal authority.”     Rumson Estates, Inc. v.

Mayor of Fair Haven, 177 N.J. 338, 351 (2003) (citing United

Bldg. & Constr. Trades Council v. Mayor of Camden, 88 N.J. 317,

343 (1982)).    “Preemption is a judicially created principle

based on the proposition that a municipality, which is an agent

of the State, cannot act contrary to the State.”     Overlook,

supra, 71 N.J. at 461 (citing Summer v. Twp. of Teaneck, 53 N.J.
548, 554 (1969)).     In a preemption analysis, the initial

question is “whether the field or subject matter in which the

ordinance operates, including its effects, is the same as that

in which the State has acted.”     Ibid.   If the “field or subject

matter” of the municipal ordinance and state law are not the

same, there is no preemption; if they are the same, then the

question of preemption is further explored.     Ibid.   “The

ultimate question is whether, upon a survey of all the interests

                                  24
involved in the subject, it can be said with confidence that the

Legislature intended to immobilize the municipalities from

dealing with local aspects otherwise within their power to act.”

Summer, supra, 53 N.J. at 555.   “It is not enough that the

Legislature has legislated upon the subject . . . .”   Id. at 554

(citation omitted).

    In Overlook, supra, this Court set forth the following

five-factor test for determining whether a state law preempts a

municipal ordinance:

         1. Does the ordinance conflict with state law,
         either because of conflicting policies or
         operational   effect   (that  is,   does   the
         ordinance forbid what the Legislature has
         permitted or does the ordinance permit what
         the Legislature has forbidden)?

         2. Was the state law intended, expressly or
         impliedly, to be exclusive in the field?

         3. Does the subject matter reflect a need for
         uniformity? . . .

         4. Is the state scheme so pervasive or
         comprehensive that it precludes coexistence of
         municipal regulation?

         5. Does the ordinance stand “as an obstacle to
         the accomplishment and execution of the full
         purposes and objectives” of the Legislature?

         [71 N.J. at 461-62 (citations omitted).]

    The Overlook factors have served as the governing standard

in several settings in which courts determined whether state law

preempts a local ordinance.   See, e.g., Mack Paramus Co. v.


                                 25
Mayor of Paramus, 103 N.J. 564, 566, 573-74 (1986) (citing

Overlook factors to assess whether local Sunday blue law

ordinances were preempted by State Sunday blue law); Lake Valley

Assocs. v. Twp. of Pemberton, 411 N.J. Super. 501, 505-06 (App.

Div.) (noting that, “[o]rdinarily, to determine whether an

ordinance or part thereof is preempted by statute, the court

should consider the [five] factors set forth in Overlook,” but

such inquiry was not needed when statute explicitly provided

that it was not intended to preempt local ordinances), certif.

denied, 202 N.J. 43 (2010); Crow-N.J. 32 Ltd. v. Twp. of

Clinton, 718 F. Supp. 378, 385-86 (D.N.J. 1989) (citing Overlook

“guidelines for deciding whether a state statute preempts a

local ordinance”).

    The preemption standard of Overlook is consistent with the

principles stated in two recent opinions in which this Court

rejected challenges to referendum petitions submitted pursuant

to the Faulkner Act, Trenton Ordinance 09-02, supra, 201 N.J. at

359-64, and Ordinance 04-75, supra, 192 N.J. at 464-69.

Although it does not appear that the municipality challenging

the referendum in either case couched its contention as a

preemption argument, the issues raised in both appeals are

closely related to the preemption argument asserted by Mayor

Redd and Council President Moran in this case, and thus, the

Court’s analysis in both instances is instructive.

                               26
    In Ordinance 04-75, supra, the Court rejected the reasoning

of a line of cases that exempted “administrative” ordinances

from the reach of the Faulkner Act. 192 N.J. at 467-70.   The

Court cited the expansive language of the Faulkner Act

referendum provision, which gives the voters “the power to

approve or reject at the polls . . . any ordinance passed by the

council” and challenged by referendum.    Id. at 460 (quoting

N.J.S.A. 40:69A-185).    It also identified a panoply of statutes

in which the Legislature demonstrated that it “knew precisely

how to exclude particular ordinances from the purview of the

referendum statute when it wished to do so.”    Id. at 466-67.

The Court then observed:

         That sampling clearly establishes that the
         Legislature has determined, on multiple
         occasions, those municipal matters that should
         not be called before the voters in a
         referendum. Because the Legislature has made
         exceptions to N.J.S.A. 40:69A-185 with such
         precision in a multitude of statutes, we
         cannot find that it intended an amorphous
         legislative/administrative distinction that
         cannot be gleaned from the statute’s text,
         legislative history, or place in the larger
         statutory scheme.

         [Id. at 467.]

    Following the analysis of Ordinance 04-75, the Court held

in Trenton Ordinance 09-02, supra, that the Municipal Utilities

Law, N.J.S.A. 40:62-1 to -151, which provided for Board of

Public Utilities review of the sale of Trenton’s water works


                                 27
system, was not intended to deprive the public of its referendum

power under the Faulkner Act. 201 N.J. at 353, 359-68.   The

Court reiterated the holding of Ordinance 04-75 that

         where the legislative intent is not clear
         “from the statute’s text, legislative history,
         or place in the larger statutory scheme[,]” an
         intention to immunize an ordinance from a
         Faulkner Act challenge will not be found. Put
         another way, in the absence of an unequivocal
         legislative expression to the contrary,
         citizens in a Faulkner Act municipality are
         empowered to protest any ordinance under the
         Act. The burden is on the party seeking to
         defeat the Faulkner Act to clearly establish
         the existence of a contrary legislative
         intent.

         [Id. at 362 (quoting Ordinance 04-75, supra,
         192 N.J. at 467).]

    Thus, the Overlook standard that generally governs

questions of state preemption of municipal ordinances, and the

Court’s two recent decisions applying the referendum provision

of the Faulkner Act, direct that we discern whether the

Legislature intended to deny voters the power of initiative in

the setting of this case.   The broad statutory language, on

which the Court’s holdings in Ordinance 04-75 and Trenton

Ordinance 09-02 rest, finds an exact counterpart in the

initiative provision of the Faulkner Act.   The Act permits the

voters of any municipality to “propose any ordinance and . . .

adopt or reject the same at the polls.”   N.J.S.A. 40:69A-184;

see Ocean City, supra, 403 N.J. Super at 357 (noting that


                                28
Faulkner Act’s initiative provision “by its very terms admits of

no qualification”).   Accordingly, we review MRERA and the fiscal

statutes on which Mayor Redd and Council President Moran rely,

as well as the Police Force Statute invoked by Council President

Moran, to determine whether the Legislature intended to deny a

properly framed Faulkner Act ordinance to preclude the police

reorganization undertaken by Camden in 2013.

     The Memorandum of Understanding, which prompted the

regionalization of the Camden police force, followed years of

State oversight of Camden’s finances, and is rooted in the LBL,

SMAA, TAL, and, most directly and specifically, MRERA.     The LBL

generally charges the Department’s Division of Local Government

Services with significant oversight of municipal budgets, which

must be certified by the Director of the Division.   N.J.S.A.

40A:4-76 to -79.6   The LBL requires local municipalities to enact

a balanced budget in every fiscal year.   See Ocean City, supra,

403 N.J. Super. at 363-64 (explaining municipal budget process);


6LBL provides that “[t]he governing body of each local unit
shall adopt a budget for each fiscal year.” N.J.S.A. 40A:4-3.
The Director of the Division of Local Government Services will
then “examine the budget for detail and accuracy of itemization
and for compliance as to form, arrangement and content with the
provisions of [Chapter 4] and the regulations of the local
government board.” N.J.S.A. 40A:4-76. “Immediately after the
making of his examination of the budget, the director shall
certify the results of his determination to the governing body.
A governing body shall not finally adopt a budget until a
certification of approval by the director has been received.”
N.J.S.A. 40A:4-79.
                                29
accord Cnty. of Morris v. Skokowski, 86 N.J. 419, 422-23 (1981).

The statute imposes on Camden and other municipalities detailed

requirements with respect to the process of enacting a municipal

budget, but contains no evidence that the Legislature intended

to preempt the Faulkner Act initiative at issue in this case.7

     For municipalities such as Camden that were eligible for

municipal aid, SMAA prescribes a procedure by which the Director

of the Division of Local Government Services determines that the

“municipality is experiencing fiscal distress and may require

assistance under [N.J.S.A. 52:27D-118.24 to 118.31],” and reports

that finding to the Local Finance Board.   N.J.S.A. 52:27D-118.28.

After reviewing the municipality’s finances and meeting with the

governing body and other “interested parties,” the director is

required to “notify the board of the findings of the review and .

. . recommend to the board actions necessary to be taken by the

municipality, which may include the provision of short-term

financial aid.”   Ibid.   The Legislature clearly stated in SMAA

that the implementation of reforms necessary to the




7 As this Court noted in Ordinance 04-75, supra, the Faulkner
Act’s referendum provision “contains at least a partial, if not
total, exception to the referendum rule for municipal budgets,”
because in N.J.S.A. 40:69A-185, the Legislature exempted local
budget ordinances from the otherwise applicable twenty-day
waiting period before they become effective. 192 N.J. at 465-
66. The Court read this provision to “signify[] that, unlike
other ordinances, a budget ordinance cannot be suspended” under
the Faulkner Act. Id. at 465.
                                 30
municipality’s financial recovery was a condition of receiving

State aid under N.J.S.A. 52:27D-118.24 to -118.31:

         As a condition of receiving assistance under
         the provisions of [N.J.S.A. 52:27D-118.24 to
         -118.31], an eligible municipality shall
         implement any government, administrative and
         operational    efficiency,   and    oversight
         measures necessary for the fiscal recovery of
         the municipality as recommended by the
         director and approved by the board, and be
         subject to management and fiscal audit by the
         director.

         .   .   .   .

         b. The director may withhold from an eligible
         municipality any State aid payments that are
         disbursed by the Division of Local Government
         Services    if    the   director   finds   the
         municipality has failed to implement fiscal
         recovery measures approved by the board. Upon
         withholding an aid payment, the director shall
         report   to   the   board   the  circumstances
         surrounding the reasons for withholding aid.
         The board shall then hold a hearing to give
         the eligible municipality an opportunity to
         explain why such aid payments should not
         continue to be withheld, and what action the
         eligible municipality plans to take to
         implement the fiscal recovery measures. Upon
         completion of the hearing, the board shall
         determine if State aid payments should
         continue to be made to the municipality,
         establish a schedule for such payments when
         appropriate, and determine what other actions
         should be taken.

         [N.J.S.A. 52:27D-118.29.]

    In 2011, TAL replaced the SMAA scheme and two other

existing municipal aid programs.    See S. Budget & Appropriations

Comm. Statement to S. 3118 (Dec. 8, 2011).   The Senate Budget


                               31
and Appropriations Committee declared that “[a]pplying for aid

under this program is a declaration that the municipality is not

capable of managing its finances without special State

assistance and intervention.”   Ibid.   Under TAL, the Director of

the Division of Local Government Services exercises broad

oversight of the municipality’s operations, focusing on, but not

limited to, its fiscal management.   See N.J.S.A. 52:27D-

118.42a(a).

         The Director of the Division of Local
         Government Services in the Department of
         Community Affairs shall determine conditions,
         requirements, orders, and oversight for the
         receipt of any amount of grants, loans, or any
         combination    thereof,   provided    to   any
         municipality through the [TAL] program or any
         successor discretionary aid programs for
         municipalities     in     fiscal     distress.
         Conditions, requirements, or orders deemed
         necessary by the director may include, but not
         be   limited   to,   the   implementation   of
         government, administrative, and operational
         efficiency and oversight measures necessary
         for the fiscal recovery of the municipality,
         including but not limited to requiring
         approval by the director of personnel actions,
         professional services and related contracts,
         payment in lieu of tax agreements, acceptance
         of grants from State, federal or other
         organizations, and the creation of new or
         expanded public services.

         [Ibid.]

    SMAA and TAL plainly reveal the Legislature’s determination

that municipal aid for Camden and other qualified municipalities

is premised on the municipalities’ compliance with a broad


                                32
spectrum of conditions and requirements imposed by the State.

See N.J.S.A. 52:27D-118.24 to 118.31; N.J.S.A. 52:27D-118.42a.

Under SMAA and TAL, a municipality’s failure to comply with the

State directives authorized by the Legislature may have dire

fiscal consequences.   See N.J.S.A. 52:27D-118.29(b).

Nonetheless, neither statute bars a municipality from enacting

ordinances by initiative or referendum under the Faulkner Act

that contravene a condition imposed by the State.   Although such

an ordinance might imperil state funding under SMAA or TAL, it

is not preempted by either statute.

     In enacting MRERA in 2002, the Legislature clearly viewed

the statute as an extraordinary response to a crisis of both

fiscal management and public safety.8   Citing “a continuing state


8 Camden meets the definition of a “qualifying municipality”
under MRERA. Camden City Bd. of Educ. v. McGreevey, 369 N.J.
Super. 592, 607 (App. Div. 2004). MRERA defines a qualified
municipality as one

          (1) that has been subject to the supervision
          of a financial review board pursuant to the
          “Special Municipal Aid Act,” L. 1987, c. 75
          [N.J.S.A. 52:27D-118.24 to -118.31] for at
          least one year; (2) that has been subject to
          the supervision of the Local Finance Board
          pursuant to the “Local Government Supervision
          Act (1947),” L. 1947, c. 151 [N.J.S.A.
          52:27BB-1 to -23] for at least one year; and
          (3) which, according to its most recently
          adopted municipal budget, is dependent upon
          State aid and other State revenues for not
          less than 55 percent of its total budget.

          [N.J.S.A. 52:27BBB-3.]
                                33
of fiscal distress which endures despite the imposition of a

series of measures authorized pursuant to law,” and “a lack of

internal audit controls, accountability and oversight,” the

Legislature acknowledged the failure of prior efforts to

encourage economic growth.   N.J.S.A. 52:27BBB-2 (a), (g).

    In addition to several provisions regarding the fiscal

management of a qualified municipality, the Legislature

specifically addressed the need for a police force sufficient to

protect public safety:

         Given   the   high   crime   rates  in   these
         municipalities, if economic recovery is to be
         successful, it is vital that municipal
         residents feel that their basic safety is
         assured; accordingly, the State will continue
         to commit to assist such municipalities in
         maintaining not less than that number of
         police officers employed by the municipality
         at the time of the determination by the
         commissioner that the municipality fulfills
         the definition of a qualified municipality and
         in creating working relationships between
         State agencies, local law enforcement and the
         community to identify and develop strategies
         to improve the quality of life and the
         security    of     residents    in   qualified
         municipalities.

         [N.J.S.A. 52:27BBB-2(l).]

    In MRERA, the Legislature mandated that State and municipal

officials focus on the efficacy and cost of police services.

See, e.g., N.J.S.A. 52:27BBB-2(b) (providing that municipalities

qualified under MRERA “have a history of high crime rates . . .

that has necessitated the maintenance of large police and fire

                                34
departments, at enormous taxpayer cost in municipalities without

a sound tax base”); N.J.S.A. 52:27BBB-12(d) (mandating study to

“analyze the current state of [public safety] services . . . and

make recommendations for current and future staffing levels in

order to realize appropriate levels of service”).   Thus, the

Legislature disclosed a clear intent that the State and the

local governing body, such as Camden, would scrutinize, and, as

necessary, reform the delivery of police services to its

residents.

    In MRERA, however, the Legislature reaffirmed that a

municipality’s status as a qualified municipality would leave in

place the form of government chosen prior to its entry into the

rehabilitation and economic recovery phases prescribed by the

statute.   The statute provides that “[n]otwithstanding that a

municipality has been placed under rehabilitation and economic

recovery under [N.J.S.A. 52:27BBB-1 to -79], the municipality

shall remain a body corporate and politic in the same manner as

existed prior to rehabilitation and economic recovery.”

N.J.S.A. 52:27BBB-34(a).   Moreover, MRERA directs that a

qualified municipality retain its chosen form of government:

           Unless   otherwise   provided   pursuant   to
           [N.J.S.A. 52:27BBB-1 to -79], the governing
           body shall retain all functions, powers and
           duties prescribed to it pursuant to the
           charter and administrative code of the
           municipality, . . . [including] any specific
           form of government law according to which the

                                35
           municipality is governed, and such other
           sections or other laws which govern municipal
           operation or administration.

           [N.J.S.A. 52:27BBB-25.]

       As those provisions reflect, the Legislature intended that

ordinances be enacted in a qualified municipality in accordance

with the procedures mandated for the form of government chosen

by the municipality.    In the case of Camden, a Faulkner Act

municipality, three processes are prescribed by the Faulkner Act

for the enactment of an ordinance:     council vote, N.J.S.A.

40:69A-180 to -181; initiative, N.J.S.A. 40:69A-184; and

referendum, N.J.S.A. 40:69A-185.      An ordinance, however enacted,

that undermines an agreement reached by Camden pursuant to MRERA

may prompt the State to withhold municipal aid under the

statute, but there is nothing in MRERA that expresses a

legislative intent to preempt the Faulkner Act process.

Instead, MRERA reaffirms Camden’s status as a Faulkner Act

municipality, and by inference, the initiative and referendum

procedure at the Faulkner Act’s core.

       The Legislature has extensively addressed the field of

municipal finance in Camden, particularly in SMAA, TAL and

MRERA, but it has not done so to the exclusion of a municipal

role, as the actions taken by Camden illustrate.     See generally

N.J.S.A. 52:27D-118.24 to -118.31, 52:27D-118.42a, 52:27BBB-1 to

-79.   Although the Legislature clearly intended that a decision

                                 36
by Camden not to reform its police services would have serious

ramifications for the City, it left open the possibility that

Camden would reject the State-imposed conditions, and with that,

its State aid.   See N.J.S.A. 52:27D-118.29(b), 52:27D-118.42a.

It did not purport to bar Camden from enacting ordinances --

including ordinances with negative fiscal consequences to the

municipality -- by initiative or referendum.

       Thus, in accordance with the standard set forth in

Overlook, and in accord with this Court’s decisions in Ordinance

04-75 and Trenton Ordinance 09-02, the Legislature’s intent is

clear -- to preserve the Faulkner Act procedures notwithstanding

Camden’s status as a qualified municipality under N.J.S.A.

52:27BBB-3.   MRERA does not preempt the power of initiative

conferred by the Legislature in the Faulkner Act.

       Similarly, we discern no legislative intent in the Police

Force Statute to preempt the police regionalization ordinance.

That statute authorizes “[t]he governing body of any

municipality [to] create and establish, as an executive and

enforcement function of municipal government, a police force.”

N.J.S.A. 40A:14-118.

       Nothing in the Police Force Statute precludes the voter

initiative and referendum procedures set forth in the Faulkner

Act.   See Ordinance 04-75, supra, 192 N.J. at 451-55, 470

(affirming validity of Faulkner Act referendum challenging

                                 37
ordinance regarding composition of police force created pursuant

to N.J.S.A. 40A:14-118).   Indeed, like MRERA, the Police Force

Statute reaffirms the form of government adopted by the

municipality:

           Any such ordinance shall, in a manner
           consistent with the form of government adopted
           by the municipality and with general law,
           provide for a line of authority relating to
           the police function and for the adoption and
           promulgation by the appropriate authority of
           rules and regulations for the government of
           the force and for the discipline of its
           members.

           [N.J.S.A. 40A:14-118.]

    The Legislature thus expressly acknowledged in the Police

Force Statute that a police ordinance would be enacted

consistent with the form of government chosen by the

municipality -- in Camden’s case, the Faulkner Act Mayor-Council

form of government prescribed by N.J.S.A. 40:69A-32.     The Police

Force Statute does not preempt the Faulkner Act’s mechanisms and

invalidate the Committee’s proposed ordinance.

    Accordingly, we hold that the Faulkner Act initiated,

proposed ordinance at issue here is not invalid by virtue of

preemption by either MRERA, SMAA, TAL, LBL, or the Police Force

Statute.   We reverse that portion of the Appellate Division’s

judgment that remanded the matter to the trial court for the

development of a record on the issue of preemption.

                                D.

                                38
    Although MRERA does not preempt the Faulkner Act as applied

here, it clearly expresses the Legislature’s intent that during

the “economic recovery term” as defined in N.J.S.A. 52:27BBB-3

and -6, any duly authorized ordinance -- whether passed by vote

of the council or presented to the voters by initiative –- is

subject to the authority granted to the Commissioner of

Community Affairs.   MRERA provides:

         During the economic recovery term, in addition
         to   the  normal   procedures   for   adopting
         resolutions and ordinances set forth in the
         form   of   government   of    the   qualified
         municipality, within three business days
         following each meeting of the governing body,
         a copy of each ordinance and resolution which
         has been adopted by the governing body shall
         be forwarded to the Commissioner of Community
         Affairs, who shall have 10 days from the
         receipt thereof to veto the ordinance or
         resolution, as the case may be.       Any veto
         action by the commissioner shall be submitted
         to the governing body within 10 days of the
         veto. Within five business days thereafter,
         the governing body may override the veto by a
         two-thirds vote of the fully authorized
         membership thereof . . . .

         [N.J.S.A.      52:27BBB-23(a)(20)    (emphasis
         added).]

    Accordingly, any ordinance submitted to the Council by

initiative petition is subject to the Commissioner’s veto

authority as set forth in N.J.S.A. 52:27BBB-23(a)(2).     Moreover,

the Legislature has clearly stated in SMAA that municipalities

that disregard requirements imposed by the Department and



                                39
Memoranda of Understanding risk the loss of essential state aid.

See N.J.S.A. 52:27D-118.29(b).

     When we review separate legislative enactments, we have

“‘an affirmative duty to reconcile them, so as to give effect to

both expressions of the lawmakers’ will.’”      Trenton Ordinance

09-02, supra, 201 N.J. at 359 (quoting St. Peter’s Univ. Hosp.

v. Lacy, 185 N.J. 1, 14 (2005)).      In accordance with that

principle, we reconcile the Faulkner Act procedures with the

veto provision of N.J.S.A. 52:27BBB-23(a)(2) and the conditions

imposed by the fiscal statutes, as follows.

     If an ordinance such as that proposed by the Committee were

to be submitted to the Council and the Council did not pass it,

thus invoking the procedure in N.J.S.A. 40:69A-191 for

submission of the ordinance to the voters, the Commissioner must

be afforded the opportunity to veto the proposed initiative

ordinance within the ten-day time frame set forth in N.J.S.A.

52:27BBB-23(a)(2).   Although MRERA is silent as to whether the

Commissioner must accompany any veto of the initiated ordinance

with a message explaining his or her action, in the setting

here, such a message is essential to inform voters about the

import of the ordinance.9   If the Commissioner’s analysis


9 Although the Faulkner Act does not mandate that a petition
initiative be accompanied by an interpretive statement, the
drafters have indicated that such a statement is
permissible. See N.J.S.A. 40:69A-15; Polillo v. Deane, 74 N.J.
40
indicates that an ordinance regarding the countywide police

force will result in a substantial reduction of police officers

and loss of significant state aid to Camden, then the voters

should be informed of that fact.     If the voters adopt the

initiated petition after being informed of the Commissioner’s

objections, their decision to enact the ordinance functions as

the equivalent of the governing body’s override, as envisioned

by the Legislature in MRERA.   N.J.S.A. 52:27BBB-23(a)(2).10

    By virtue of the distinctions between the process followed

by a governing body in passing ordinances and the initiative

procedure of N.J.S.A. 40:69A-184, it is impractical to precisely

replicate MRERA’s intended process for the Commissioner’s veto

pursuant to N.J.S.A. 52:27BBB-23(a)(2) in a Faulkner Act

setting.   It is, for example, impossible to impose MRERA’s



562, 573 n.6 (1977). An interpretive statement is designed to
aid voters in understanding the matter to be voted upon. Bd. of
Chosen Freeholders of Morris v. State, 159 N.J. 565, 582 (1999);
Gormley v. Lan, 88 N.J. 26, 37 (1981). An interpretive
statement under the Faulkner Act should conform to N.J.S.A.
19:3-6, which authorizes “a brief statement interpreting the
[question before the voters] and setting forth the true purpose
of the matter being voted upon in addition to the statement of
the public question required by the statute itself.” Cf. City
of N. Wildwood v. N. Wildwood Taxpayers’ Ass’n, 338 N.J. Super.
155, 163, 165 (Law Div. 2000) (stating that election law statute
and Faulkner Act provisions are read in pari materia and
invalidating misleading and prejudicial interpretative
statement).
10 A similar process would occur if the Council approved an

initiated ordinance, the Commissioner vetoed that ordinance
pursuant to N.J.S.A. 52:27BBB-23(a)(2), and the Council did not
override the veto.
                                41
strict deadlines for the veto process when, under the Faulkner

Act, voter review of the initiated ordinance must await a

general, regular municipal or special election.    See N.J.S.A.

52:27BBB-23(a)(2); N.J.S.A. 40:69A-192.   Further, although

N.J.S.A. 52:27BBB-23(a)(2) envisions that the Commissioner’s

opportunity to veto will follow the governing body’s adoption of

an ordinance, that process cannot be duplicated when an

ordinance has been proposed by initiative, rejected by the

governing body, and submitted by the municipal clerk to the

voters under N.J.S.A. 40:69A-191.    The Commissioner’s veto is

necessarily exercised with respect to an ordinance that has not

been adopted by the voters.   The process that we set forth

reconciles the objectives and provisions of the statutes as

closely as possible.

    Accordingly, in light of Camden’s status as a municipality

in the recovery phase of the MRERA process, the Faulkner Act

procedure for the enactment of an initiated ordinance for the

reorganization of the police force must incorporate the

Commissioner’s veto authority as set forth in N.J.S.A. 52:27BBB-

23(a)(2).   If an initiated ordinance is submitted to the voters

of Camden following the Commissioner’s veto, the voters should

be informed in an interpretive statement about the

Commissioner’s veto and the reasons therefore, including, if



                                42
applicable, the law enforcement and fiscal consequences that

would follow the adoption of the ordinance.

                                E.

    Although a Faulkner Act initiated petition challenging the

Camden police reorganization is not invalid as a divestment of

legislative power or by virtue of preemption, the ordinance at

issue in this case may not be submitted to the voters of Camden.

By virtue of the disbanding of Camden’s municipal police force,

the creation of the County Police Department and two years of

police services provided to the citizens of Camden by the County

Department’s Metro Division, the ordinance in this appeal is out

of date, inaccurate, and misleading.

    The ordinance at issue stands in stark contrast to the

current circumstances.   Its first paragraph mandates the

creation and maintenance “in continued existence” of the Camden

Police Department, which has been replaced by the Metro

Division.   The second paragraph directs Camden not to disband

its police department “pursuant to the creation of any county

wide police department,” an action that occurred two years ago.

That paragraph would also enjoin Camden from participating and

joining “in the creation of” a county police department, or in

the “regionalization of police services sought to be created” by

the establishment of a countywide force, which has already taken

place.   For more than two years, the Camden Metro Division of

                                43
the County Police Department has provided police services to the

citizens of Camden.   The ordinance, in short, no longer reflects

reality.

     The submission to the voters of this ordinance, as drafted,

would undermine the objectives of the Faulkner Act.    The voters

who signed the Committee’s petition did so at a time when the

police reorganization was in the planning stage.11    Nothing in

the record suggests that those voters would support a challenge

to the police reorganization two years after the fact.

     Moreover, the Legislature has determined that “[a]ny public

question voted upon at an election shall be presented in simple

language that can be easily understood by the voter.”    N.J.S.A.

19:3-6.    In contrast to the ordinance provision upheld in Stop

the Pay Hikes Committee v. Town Council of Irvington, 166 N.J.

Super. 197, 207, 210 (Law Div.), aff’d o.b., 170 N.J. Super. 393

(App. Div. 1979), which adequately explained to voters the

nature of the Faulkner Act challenge at issue, the ordinance




11This case is distinct from Brundage v. New Jersey Zinc Co., 48
N.J. 450, 463 (1967), in which the defendant corporation
“consummat[ed the disputed] merger” with “unseemly haste” two
days after the entry of judgment and the filing of the appeal.
Here, the implementation of the County Police Department in the
City took place almost twelve months after the trial court’s
entry of judgment, on a long-established schedule set by Camden,
the County, and the State. There is no indication in the record
that the reorganization was expedited in order to defeat the
Committee’s appellate rights.
                                 44
before the Court would be impossibly confusing and misleading if

placed on the ballot.

    Notwithstanding the Committee’s contention, the ordinance

before this Court may not be rewritten at this late stage.      The

Faulkner Act clearly envisions that an initiated ordinance

appear on the ballot in precisely the same form in which it was

proposed, supported by the required signatures and certified by

the municipal clerk.    See N.J.S.A. 40:69A-191 (stating that if

municipal council “shall fail to pass an ordinance requested by

an initiative petition in substantially the form requested . . .

the municipal clerk shall submit the ordinance to the voters

unless” the Committee of Petitioners withdraws it (emphasis

added)); N.J.S.A. 40:69A-184; see also In re An Initiative

Petition for the Adoption of an Ordinance to Amend the Jackson

Twp. Admin. Code, 437 N.J. Super. 203, 216 (App. Div. 2014)

(holding that initiative petitions must “reach the voters in

substantially the same form as presented to the petitioners”),

certif. denied, 221 N.J. 218 (2015).    The voters who signed the

Committee’s petition in 2012 committed their support to the

ordinance precisely as it was drafted -- nothing more.    See

Ordinance to Amend the Jackson Twp. Admin. Code, supra, 437 N.J.

Super. at 216-17.   Nor can the ordinance be salvaged by an

interpretative statement, which is intended to explain the

question to voters, not to revise it after the fact.    See

                                 45
N.J.S.A. 19:3-6; see also Ordinance to Amend the Jackson Twp.

Admin. Code, supra, 437 N.J. Super. at 213, 216-17 (holding that

court may not sever clause from initial ordinance and submit

remainder of ordinance to voters).

    We note that the Committee of Petitioners properly filed a

motion to accelerate the appeal, which was denied by the

Appellate Division, and the appeal was heard by the Appellate

Division in the ordinary course.     When a party to a Faulkner Act

challenge moves to accelerate an appeal from a decision

validating or invalidating an ordinance, an appellate court

should ordinarily grant the motion and consider the merits of

the appeal on an expedited basis.    See R. 2:9-2 (permitting

court to accelerate proceedings when a prompt final disposition

is required); DeSimone v. Greater Englewood Hous. Corp., 56 N.J.
428, 434 (1970) (stating that accelerated applications should be

granted in cases “of great public importance [that] urgently

require[] prompt final adjudication”); see also State in

Interest of S.T., 233 N.J. Super. 598, 606-07 (App. Div. 1989).

Prompt appellate review of a trial court’s judgment is important

in cases such as this, so that the validity of a proposed

ordinance can be determined when the ordinance is still timely,

and the initiative and referendum rights recognized by the

Legislature in the Faulkner Act may be protected.



                               46
     In this case, the Committee’s challenge to the police

reorganization must start anew with an ordinance that reflects

the facts as they now stand.12

                                 V.

     The judgment of the Appellate Division is affirmed in part

and reversed in part.   The matter is remanded to the trial court

for the entry of judgment directing the Camden Municipal Clerk

not to certify the Committee’s ordinance pursuant to N.J.S.A.

40:69A-187.



     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and SOLOMON;
and JUDGE CUFF (temporarily assigned) join in JUSTICE PATTERSON’s
opinion. JUSTICE FERNANDEZ-VINA did not participate.




12In light of our ruling, we do not reach the argument, asserted
by Mayor Redd, that the ordinance should have been proposed by
referendum under N.J.S.A. 40:69A-185, rather than by initiative
under N.J.S.A. 40:69A-184.
                                 47
              SUPREME COURT OF NEW JERSEY

NO.    A-71/72/73                               SEPTEMBER TERM 2013
ON CERTIFICATION TO            Appellate Division, Superior Court


HONORABLE DANA L. REDD, Camden City Mayor, and
HONORABLE FRANCISCO MORAN, Camden City Council President,

      Plaintiffs-Appellants
      and Cross-Respondents,

             v.

VANCE BOWMAN, LARRY GILLIAMS, EULISIS DELGADO,
MARY I. CORTES, and ROBERT DAVIS, Individually and
collectively as the Committee of Petitioners,

      Defendants-Respondents
      and Cross-Appellants,

             and

LUIS PASTORIZA, Clerk of the City of Camden,
JOSEPH RIPA, Clerk of Camden County, PHYLLIS PEARL, Camden County
Superintendent of Elections, CAMDEN COUNTY BOARD OF ELECTIONS,
and CAMDEN COUNTY COUNCIL,

      Defendants.


DECIDED               August 11, 2015
              Chief Justice Rabner                              PRESIDING
OPINION BY          Justice Patterson
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                       AFFIRM IN
                                          PART/
 CHECKLIST                           REVERSE IN
                                          PART/
                                       REMAND
 CHIEF JUSTICE RABNER                        X
 JUSTICE LaVECCHIA                           X
 JUSTICE ALBIN                               X
 JUSTICE PATTERSON                           X
 JUSTICE FERNANDEZ-VINA             --------------------   --------------------
 JUSTICE SOLOMON                             X
 JUDGE CUFF (t/a)                            X
 TOTALS                                      6